                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

        BRENT TIGLER                                   CIVIL ACTION NO. 3:18-CV-01102

        VERSUS                                         JUDGE JACKSON

        STARR INDEMNITY & LIABILITY                    MAGISTRATE BOURGEOIS
        COMPANY, R & A CARRIERS, INC.,
        AND ALFREDO AYALA                              JURY DEMAND




                                 REVISED NOTICE OF SETTLEMENT


               NOW INTO COURT, through undersigned counsel, come Plaintiff, Brent Tigler,

        and Defendant, Starr Indemnity & Liability Company, who hereby give notice to the

        Court that the parties reached a settlement through mediation on November 22, 2019.

        Plaintiff has agreed to settle all claims against Defendant with a release to be drafted

        and signed, payment made and a motion to dismiss filed, all within 30 days. Plaintiff’s

        counsel was contacted regarding this notice and he expressly approved of same and to

        affix his signature thereon.

        Respectfully submitted,                        Respectfully submitted,

               /s/ Roderick Alvendia                              /s/ Darrell K. Cherry
        Roderick “Rico” Alvendia (#25554)              Darrell K. Cherry (#04036)
        rico@akdlalaw.com                              dcherry@deutschkerrigan.com
        LAW OFFICES OF ALVENDIA,                       DEUTSCH KERRIGAN, L.L.P.
        KELLY & DEMAREST                               755 Magazine Street
        909 Poydras Street, Suite 1625                 New Orleans, Louisiana 70130
        New Orleans, Louisiana 70112                   Telephone: 504 581 5141
        Telephone: 504.200.0000                        Facsimile: 504 566 1201

        Counsel for Plaintiff,                         Counsel for Defendant,
        Brent Tigler                                   Starr Indemnity & Liability Company




8978070v1
